Citation Nr: 0002115	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  99-15-703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for memory loss and 
posttraumatic stress disorder.

2.  Entitlement to service connection for Gulf War Syndrome.

3.  Entitlement to service connection for a left knee 
disorder and hemarthrosis.

4.  Entitlement to service connection for a skin disorder, 
including seborrheic dermatitis.

5.  Entitlement to service connection for hypertension.

6.   Entitlement to service connection for disorders of the 
liver, blood and blood vessels to include abnormal liver 
tests.

7.   Entitlement to service connection for subarachnoid 
hemorrhage.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.

This matter came before the Board of Veterans' Appeals (BVA) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) in Montgomery, Alabama (RO), which 
denied the claims listed on the front page.


REMAND

In his formal substantive statement on appeal the veteran 
indicated that he wanted a personal hearing at the RO before 
a member of the BVA.  In a subsequent statement submitted in 
November 1999, the veteran's local representative informed 
the RO that the veteran's contentions would be presented 
during testimony to be given at a local hearing before the 
BVA.  Later in November 1999, the veteran was informed by the 
RO that if he had requested to appear at a hearing before the 
BVA, he would be provided further information by separate 
letter.  

The veteran's appeal has been certified to the BVA for 
disposition, but the hearing before a member of the BVA 
traveling to the RO has not been scheduled, and it does not 
appear that the veteran's request has been withdrawn.

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing to be conducted by the next 
member of the BVA traveling to the RO.  
The RO should then notify the veteran of 
the date, time and place of such a 
hearing by letter mailed to his current 
address of record.


Thereafter, the case should be returned to the BVA, if in 
order. The purpose of this REMAND is to comply with due 
process requirements. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the BVA has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




